OPINION OF THE COURT
PER CURIAM:
Appellant, Joseph Seals, was indicted for murder, voluntary manslaughter, and involuntary manslaughter, *232tried before a jury, and convicted of murder in the second degree. Post-verdict motions, alleging that the jury’s verdict was not supported by the “weight and sufficiency” of the evidence, were filed and denied, appellant was sentenced to six to twenty years imprisonment, and this appeal followed.
Appellant argues here that, for various reasons, he was denied the effective assistance of counsel at trial. Our review of the circumstances of this case convinces us that trial counsel’s stewardship of appellant’s trial had a reasonable basis designed to effectuate appellant’s interest, and was therefore not ineffective. See Commonwealth ex rel. Washington v. Maroney, 427 Pa. 599, 235 A.2d 349 (1967).
Judgment of sentence affirmed.